         Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 1 of 18




                          Characteristics of Levashov Pyotr Yuryevich
                                for submission to the U.S. court



My name is Biterakov Alexey Andreevich, I live in St. Petersburg, Russia.

I met Pyotr Levashov when I was a kid, at the dacha, where we vacationed in the summer.
After we met, we became friends and often spent time together, riding bicycles, playing sports
and educational games (table tennis, chess, and others). Peter was always an attentive and
caring friend. In communicating with him I admired his desire to come up with interesting
ideas. Peter was constantly striving for something new. One day he told me that on his own,
without the help of his parents, he decided to move to another school with advanced studies in
physics and mathematics. Such a move made me respect him. I think Peter had a strong inner
need for new knowledge.
Peter Levashov supported the democratic changes that were taking place in our country. He
liked the fact that everyone was given the opportunity to earn money with his or her own wits
and knowledge.
If we talk about Peter's hobbies, when he was in high school, he became interested in hiking. He
enthusiastically told me about it. Peter valued in trips communication with friends, nature, and
the opportunity to prove himself in various situations.
Thinking back on my friendship with Pyotr Levashov, I want to tell you about one incident.
One day we were riding our bikes and rode very far. My bike broke down, there was no one to
fix it, and there were no tools. Pyotr agreed to go home for tools, and then he helped me with
the repair, and we got home safely.
Lately we have not had much contact with Pyotr Levashov. I know that he has a family: a wife
and a son. I think that Peter is a reliable and caring father. Also Peter has a mother here in St.
Petersburg, with whom Peter is the only son. I am sure that the help and support that Peter has
given to his family and friends is invaluable.
              Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 2 of 18


                                                                                      To be submitted to the U.S.

                                                                                 Court by Renat Anasovich

                                                                                 Fakhrutdinov




                                   Characteristics of Levashov Pyotr Yuryevich



I have known Peter since my college days (St. Petersburg State Polytechnic University named after Peter the Great).
Peter the Great). When I first met him, he seemed to me to be a cheerful, positive and interesting person. We
immediately established a friendly rapport and I have always enjoyed talking to him. During our communication I
became a witness of some of his actions which have made an impression on me and were put off in my memory.
About them we will talk further.

At the end of the 90s (also the first years of our studies at the university) in our country there was confusion -
different forces were fighting for power and for dominance in society. Among them were nationalist political parties,
one of which was the Russian National Unity (RNE) party. They had radical nationalist views and could do a lot of
harm to our country as well as possibly to the rest of the world. Peter, on the other hand, always had authority
among his fellow students. And such organizations, as you know, first of all try to recruit the most significant
members of any community for the subsequent conversion of the rest of its members, using the authority of the first.
However, they failed to do so. For some time Pyotr conversed with RNE representatives in a calm and confident
manner, and, as I understand it, won the debate by questioning their views. As a result, as I could see, the
recruitment attempts stopped. Well, Peter confirmed his status as a modern and sensible man.

Around that time, in our first years at university, we, as students, wanted to make extra money and often worked in
elections (to the Russian State Duma, the Legislative Assembly of St. Petersburg/Leningrad Oblast, and the
governor/mayor of St. Petersburg/Leningrad Oblast), collecting signatures for parties and candidates. The task was to
go door-to-door in apartment buildings in the city and oblast districts, asking adult residents to sign for the party
and/or candidate. A certain number of signatures allowed that party and/or candidate to advance to the pre-election
race and participate in the main stage of the election. For each such signature collected, we were paid from 1 to 1.5
rubles. One day we worked with Peter "in pairs" and we were given an apartment building in an unfavorable part of
town. As usual we flipped a coin and divided the house into even and odd numbers. He went to one number, I went
to the other. It was our custom to go up the stairs to the top floor and then down, knocking on each "own"
apartment. We started at one of the entrances of the house and started to go down gradually. It so happened that
Peter went through his apartments in that entryway much faster than I did and went to the next doorway. There he
began to go up to the top floor and at the level of the second floor he noticed a man standing there, looking out the
window of the entrance onto the street. Peter walked past him, and the man turned and followed him. As Peter was
already passing the penultimate flight of stairs, the man uttered: "So to you!" At the same moment, Peter noticed
that in one of the apartments on this very last floor, the door was open and a group of people were taking out
appliances and other things. Peter realized that they were thieves and that they posed a danger. Somehow he
dodged the man following him, quickly ran out into the street, ran into the entryway where I was still working,
grabbed my hand and shouted: "Run!"
               Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 3 of 18


He knew that right behind that entranceway I would have gone to that ill-fated one and could have been hurt. That's
why he didn't leave me behind. When we ran far enough away, I turned around and saw a group of people rushing
out of the same entranceway with some bags. They had hidden around the corner of the house, and I think their car
was waiting for them there. There were no cell phones at the time, at least not with us. But we found a pay phone in
a nearby street and called the police. I don't know how that story ended for those thieves, but for me it characterized
Pyotr as a reliable and decent man.

During summer vacations during my university years, we went camping several times with Peter and other fellow
students. It turned out that Peter had a little more camping experience than I did, and more than many of the other
guys. This quickly became obvious, and from our first camping trip together he automatically took over the
responsibility of camp leader. He handled this role with ease, enabling us to set up our tents correctly (taking into
account potential strong winds and rain), to prepare food quickly and well (he was in charge of making and
purchasing rations/ware/fixtures/tools), and to always have a supply of dry firewood and drinking water. There are
several stories associated with the hikes, but I would like to highlight the main one for myself - Peter's careful
treatment of the environment. While once at a place called "The Rocks" by the natives (a place of small
rocks/boulders several meters high, formed after the collapse of a glacier; used by climbing groups for training and
simply popular with nature lovers), we discovered that on these very "Rocks" someone had broken quite a few glass
bottles and dumped around garbage consisting of tin cans, plastic bags and other items of both organic and non-
organic origin. We were young and most of us just didn't want to pay attention to it and were going to walk past it,
because we weren't climbers and hadn't thought to train on the Rockies. But not Peter. By his example, he showed us
how we shouldn't tolerate this attitude toward nature. Looking at him, we joined in and together, within a few hours,
completely cleared the area of debris. Then we took it to the railway station and threw it in the dumpsters. In
addition, Peter always took care of fire safety and that we left our parking place as it was before we came. For
example, we always ditched the campfire site, and when we left, we put out the fire, ditched the ditch, and dug up
the fire pit so that grass would quickly grow in the area.

In addition, I would also like to point out that Peter always read a lot. And as far as I understand, in addition to fiction,
he also read the works of various philosophers. This, I think, gave him a certain amount of knowledge and freedom in
communication. We often had conversations with him on subjects unrelated to study, work, or leisure. I can't say
that I agreed with everything Peter said. But I can definitely say that the thoughts he expressed were not mediocre
and sometimes made me think and even adopt his point of view. This speaks volumes about his education and the
soundness of his judgment.




                                                         December 14,              / Fakhrutdinov R.A./
    Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 4 of 18




                                                Letter of Recommendation

                                               To Pyotr Yuryevich

                                            From Ilya Igorevich Fedoseyev



     I, Fedoseyev I.I., worked with Levashov Pyotr Yuryevich at 0 0_0
"Interline" in 201O. We often went to a nearby cafe for lunch together with
Pyotr, discussed various topics there, and thus we developed a friendly
relationship.
    Peter was an outgoing and communicative employee, so we quickly
found common ground. We could talk to him on completely different topics
and ask him for advice.
     Also     I can Check        в Petre hi       modesty        и kindness
There is a charity foundation in St. Petersburg called Nochlezhka,
which      helps        people, оказавшимся в troubl                     wit
of certain          seats жительства.              systematically     contrib
благотворительные                 в this фонд, completely          of      no
I found out about it later and accidentally. I found out about it later and
accidentally.
    During the time I worked with Peter I developed a respectful attitude
toward him, and I can characterize him as a merciful and kind man.




                                                            Fedoseyev. I.I.
       Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 5 of 18

                                                  To be submitted to the court of
                                                   the United States Frolov Ilya




                             Characteristics

                              Peter

I can't say that we often crossed paths with Peter, rather the opposite, but even
so he was able to bring a lot of useful things into my life for which I am very
grateful.

The most important thing I would like to point out is his responsiveness. Peter
always took the time to communicate, was always ready to support and even help
not only with advice, but also with the implementation of solutions in general. He
always went to the heart of the problem and suggested solutions not in a formulaic
way, but exactly the ones that he thought would help to achieve the desired result.


Strangely, Peter gave me the feeling of a very busy man who loved his job, yet
every time he met with family, relatives, or friends, he gave his all, becoming a
true friend or loving family man.


I am very sorry that our communication was interrupted, but I, like all of his
friends, am looking forward to his return and to the many interesting stories we
have accumulated during our long silence.




17.12.2020                                        I.V. Frolov
Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 6 of 18


                                                  To be submitted tothecourt
                                                  From Frolova Yulianna Yurievna



                                   PROFILE

                                Pyotr Yuryevich Levashov

           I want to tell you about my brother, Peter Levashov. We are half-brother and
    half-sister. We have different mothers, but the same father. Our age difference is
    more than 16 years. For this reason we almost never communicated when we were
    children, but when we became adults we became really close. We had common
    interests,
    sick        fathe Peter then         Retr на            all   organization   treatmen
    Talked            с doctors.      Set up        Dad В hospitals.         Then found
    a wonderful clinic in Germany. He prepared everything so that we could not only
    take daddy abroad for treatment, but also be by his side all the time. Unfortunately,
    the huge hopes for treatment did not come true and Dad was gone, but I think he was
    happy and proud to have such a caring son. This sad event made us realize that we
    are close, kindred people. And now I know that on any occasion, I can always
    to turn to his brother and get his support and participation.


          Then we worked together. Peter invited me to help him open a company for
    holding parties. I saw in him excellent organizational skills. He managed the team
    competently. He was always calm and composed. The employees respected him very
    much. It was very interesting to work with him. He always had extraordinary ideas.
    The company
    worked successfully for many years.

           Peter has had a wonderful trait in his character since childhood. Whatever he's
    taken, he     He tries to see everything through to the end. When it comes to studies,
    somewhat высших formationsIf                                              sports
    hobby         several extreme                             species. If     work всему
    обязательно it должна            be интересной            успешной. И             is
    to learn, to achieve something. He has a good             sense of humor. On any
    The man is always a joke or a funny story to tell. He is always very fun and
    interesting to be around. I am not exaggerating if I say that at the moment all my
    family, friends and relatives miss him very much.
.
     Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 7 of 18




                   Characteristics of Levashov Pyotr Yuryevich



     I, Ivanov Anton Mikhailovich, formerly residing at 23 Novgorodskaya St., St.
Petersburg, met Levashov P. in 2013. For a long time we visited the Sport Life
sports club at the address:
г. 2 Alexander Nevsky Pl., St. Petersburg, "Moskva" mixed-use complex

     He went to the gym in the evening, after work, just like me. We talked with
Peter on various topics, discussed sports, training, work, cars, and later it turned out
that we were fans of the same soccer team.

     Peter seemed to be a very goal-oriented person, talked a lot about his work
and aspired to career advancement. Communication was easy and relaxed, Peter
had a diverse interest in life.

     One day I needed advice on buying a new car, I had long doubts and did not
know where it was better to buy it, but Petya advised a great place and helped me
with the choice. In a year and a half we became good acquaintances and often
attended soccer games together.

     In 2015 I moved to Moscow and since then we have not been in touch. I
can characterize Levashov Pyotr Yuryevich as a versatile and responsive person.
     Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 8 of 18




                          Review of Levashov Peter Yuryevich
                             To submit to the CllIA court


I didn't know Pyotr intimately. We were neighbors in the stairwell at 23
Novgorodskaya St.
I lived there for four years and then moved away. I remember that we were
always chatting while riding in the elevator, discussing the news, the weather,
cars (I wanted to buy my first car then, and Pyotr was giving advice). In general,
normal friendly communication between two neighbors. But there was one
incident that is very memorable to me, and for the outcome of which I am very
grateful to Peter.
The incident happened in January, it was a very cold winter, there were drifts of
snow outside, and it was quite slippery. As usual, we met in the elevator: I was
We said goodbye: I went to toward the dog-walking wasteland, and Peter
warm up my car.                  I have a very active dog, he always needs
running, jumping and doing something. And so it happened that, not reaching
the vacant lot, Hugo (that's his name), rushed forward and slipped on the ice,
twisted his paw. There was a screech all over the yard. I picked him up, I was in
a panic, I didn't know what to do or where to go. Peter offered to help. He said
he knew a good vet and could take us. I was uncomfortable bothering him,
because the drive to the clinic was about 40 minutes, and I knew that he would
be late for work, but Peter insisted and somehow joking about it.
We drove to the vet, the dog was helped, and all ended well. I know that Peter
was very late for work that day, but I found out later from
of his wife, Mary.       For me, at that critical moment, it was very
the right thing to do by a good person. It's rare for people who don't know each other
to help each other like that.
I have only positive and kind feedback about Levashov Peter.


Ev0enia Pavlovna Karavaeva
1z.12.2020.           0
                        Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 9 of 18



                                                                   Characteristics of Levashov Pyotr Yuryevich
                                                                                D/1Y submission    to the court of
                                                                                   the United States from Andrey
                                                                                           Olegovich Klimovsky,




       In this review I would like to describe my classmate at St. Petersburg Peter the Great
Polytechnic University, Peter Yuryevich Levashov.
        I could writethat Peter is a very well-read and interesting interlocutor, with whom it has always been
fascinating to have discussions on various topics, and that he is a cheerful person who
I have been charging the people around me with his positive energy, but in this characterization I want
to tell a story that both of us were part of more than 20 years ago.
          After graduating from the second year of university (we were 19 years old) my classmates and
I decided to go camping. There were eight of us. Some of us, including Peter and I, had camping
experience, some were going camping for the first time, so the preparation for the trip fell on our
shoulders. In early July we hiked and camped on the shore of a beautiful lake. We bathed, sunbathed,
cooked food, of course drank like all young people. On the third day by evening the sky began to be
covered by dark clouds, in the distance lightning began to flash and the peals of thunder were audible.
A thunderstorm was coming. We had two tents, mine, which accommodated five people, and Peter's,
which accommodated three. We had supper and sat around the fire and dispersed to our tents. Toward
midnight a very strong thunderstorm came upon us, the rain was a wall ... My tent was pitched a little
lower and not
was prepared for heavy rain (it was not trenched), very quickly we began to get flooded, the water
kept coming in and soon the whole tent was in the water coming through it, all our sleeping bags and
things were wet, it was impossible to sleep. I got out of the tent and asked Peter to let us all in, Peter
readily agreed and the five of us climbed into Peter's small tent. So we sat there, waiting out the bad
weather and talking until morning. The next day we dried our things and our tent.
       This story shows the positive aspects of Peter, and as you know in a campaign you can get to
know a person better in a few days than in months or even years of study together or
work.




Sincerely,
Andrey Klimovsky
   Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 10 of 18


                                                                                e.1. submission to the U.S. court




                                 Characteristics of Levashov Pyotr Yurievichs




I, Kondratovich Vladimir Sergeevich, met Levashov Peter in 2006. I worked as a trainer in a fitness
center, and Pyotr came to my classes. We became friends almost immediately, and our communication
was not limited to training sessions only. We spent a lot of time together in the hobby room, and we could
also spend some evenings in the pub with a beer. Peter turned out to be very contactable, versatile and
interesting.
man.

In 2010, I decided to start my own business and open a gym for children. At a certain point in the
construction of the club, I ran out of my own funds, and I tried, to no avail, to find funds from
acquaintances in order to launch the project. I did not approach Peter at that time, knowing that he
himself had a difficult financial situation. Peter knew about my problem and after a while he called me
and offered to meet. When I came, he handed me money and said: "Take it, it's a good thing, when
you can do it.
Peter borrowed money for me and vouched for it himself. Without even taking a receipt from me for
receiving


Some time after the opening, I met with Peter to give him the money, but he didn't take it, saying
that the club is for children, so spend the money on sports equipment or competitions for them. He
said that that was the end of the matter and that he would be pleased if I did.
I will.

I would like to note that, thanks to Peter, the club still works. We have more than 200 children involved
in various sports. We organize competitions in which more than
500 children from different regions of our country.

I also want to point out that since my son was born, Peter and I have seen each other less often, but that's
because he's been spending all his free time with his family. He is just sick with his child. I used to come to
visit him and launch1;, toy helicopters with them, so that he would want to>t;>
somehow to communicate.

I know. I know that many people will still write many kind words about Peter and remember many good
words, but in my memory I will always remember this one, because Peter didn't help me in that
situation, he helped many children whom he himself had never known. This, in my opinion, is the best
characteristic for a human being.

I hope that in the near future Peter and his family will be doing well. And we, as his
friends, we will always support and help in a difficult time, just as he did.




Sincerely, Kondratovich Vladimir.
Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 11 of 18

                                                              Characteristics of Levashov Pyotr Yuryevich

                                                                         for submission to the U.S. Court

                                                                          Maria Anatolievna Levashova



I, Maria Anatolievna Levashova , 11 . 03 . born in 1987, residing in St. Petersburg, Russia.
St. Petersburg, I am the wife of Levashov Petr Yurievich, born on August 13, 1980. We have a son -
Levashov Nikita Petrovich, born 19.01.2013.

We met in September 2007 at our mutual friend's wedding. I was attracted to Petya by his
cheerfulness, his smile never left his face the whole evening. A month later we started dating, by
that time he had just divorced his first wife. He immediately began to build a serious relationship
with me, because family was important to him. He proposed to me two months after we met. I was
in my last year at the institute and I thought it was too early to get married, so I refused and we
went on seeing each other. Once every 3 or 4
For months he kept proposing until I said yes.

While I was a student at the institute, he tried to help me in every way he could. One subject my friend
and I were having trouble with was "Electronic Databases", and Petya not onlyspent hours explaining
everything we didn't understand, but also wrote our term papers for us. He treated all my friends and
relatives with understanding and goodwill. My friends and relatives could always stay overnight at our
house. He was always approached for advice and help
even people they didn't know very well. He always took the time to listen and help.

After college I went to work at the bank, and Petya picked me up from work every day and drove me
home across town, so I wouldn't have to drive too tired. And when I became disillusioned with my job at
the

 We got married on June 21, 2009. Like any other family, we had quarrels, but Petya was always the first
 to step forward and try to settle the conflict. He never held a grudge for a long time and always
 apologized if he was the cause of the conflict.

 Together we went through a lot of difficult moments. My grandfather was very sick (he had lung cancer)
 and Petya brought him to another city and installed an air conditioner, so that it would not be so hard for
 grandfather to breathe in the summer. When grandfather became suddenly ill, we were in Estonia at the
 time, we quickly packed up and drove to Russia, although it was night and it was snowing heavily. It took
 Petya six hours to drive for

 In January 2013, our son was born. Petya took care of me throughout the entire pregnancy, took me to
 all the doctors and was by my side all the time. I have a blood disorder, so there was a high risk
 bleeding. Our son was born with health problems - he was diagnosed with hydrocephalus syndrome.
 Together we took him to all examinations, doctors, procedures and osteopaths. Our son did not speak a
 word until he was three. We had two courses of rehabilitation, it helped, and at 3 years and 8 months our
 son started to speak. All this time Petya was there for us, he
 took my child to the doctors, paid for all the treatment, and calmed me down.

 Six months later, in March 2017, we traveled as a family to Spain on the recommendation of
pediatricians, because my son needed sea air. There, on April 7, 2017, Spanish policemen with
machine guns burst into our apartment at night and detained Petya. All this in front of me, in the
presence of the child and a family friend. For several hours, while Petya was interrogated in the next
room, I, my son, and my friend were held in a small room and guarded by people with
 machines. They wouldn't let us go to the bathroom, they wouldn't give us water, and they didn't explain
Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 12 of 18

I heard Petya asking them to let us go. Even at that moment he wasn't worried about himself, but about
us. But they kept us all until the interrogation was over. Both for me and the child the detention and
everything that followed was a huge stress, the consequences of which we are still trying to undo to this
day. We both see a psychologist. During the detention I was the first one to wake up, went to the door,
the door was broken open in front of me, men in plain clothes with machine guns burst into the apartment
and put me on the floor in the hallway. I thought it was a gang that was going to kill me and my whole
family. After that I started having severe neurosis and insomnia, I was just scared to sleep at night. Six
months later the child, as we later found out on the basis of the strong stress, began autoimmune disease
- acute spontaneous urticaria. For 1.5 years our son was covered with huge red itchy spots, and his face
and throat began to swell. Twice we ended up in the hospital. To this day, our son takes
antihistamines, and I carry syringes of prednisolone in case of an aggravation.


But even in terrible prison conditions, Petya found the strength to support me and give me confidence that
this nightmare would soon be over. He called me and my son every day, helping me with advice both on
work and in general. When I needed to go somewhere urgently and Nikita was alone at home, Petya
would call him and talk to him until I returned. Even
remotely he tried to help me with my problems.

My son has been growing up without a father for four years, and I am without a husband. Petya's
elderly mother, who has him as her only son, is afraid she will never see him again. My husband is
not a criminal, he wouldn't intentionally hurt anyone. He is an intelligent man, but he has failed to
appreciate the possible harm his actions could cause to others. He has already incurred serious
penalties for his actions

I ask the court to release my husband. I am sure that over the years he has changed a lot of things,
and that he will be much more useful to society if he is free. When I talk to Petya, I see that his views
on life have changed, that he has begun to think about how his actions can
influence others.



Regards,

Maria Levashova

16.12.2020
    Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 13 of 18



                                                    Characteristics of P.Y. Levashov.
                                                                From Maximova I.A.
                                                                          10.12.2020

   My name is Irina Alexandrovna Maximova. Pyotr and I are not close
друзья,      Я always rememberi       его only warm             words!            We
We met by chance when I was in a very difficult situation.

   I went to university in St. Petersburg. When I got off the train, I discovered that
someone had stolen my wallet and phone. Imagine the situation: I was in an
unfamiliar city, I had no relatives or friends in St. Petersburg at the time. I was so
upset, I felt absolutely helpless, stood at the entrance to the metro at Moskovsky
station and cried, as I could not even get to the hotel where I planned to stay for
the first time. At that moment an unfamiliar young man (Peter) came up to me and
asked why I was crying. I told him what had happened and he immediately offered
to help me. He gave me some money so I could drive to the hotel, let me call my
mother from his phone and gave me a coffee, as I was completely lost and
needed to recover. He turned out to be my savior that day, I am very grateful to
him! We still saw each other a few times after we had met, but then our life paths
parted, I moved to another city. But I will never forget this selfless act of a
stranger.
forget. He is a kind and sympathetic man, ready to help.




                                                                            Regards,
                                                                 Irina Alexandrovna.
    Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 14 of 18




            Recommendation letter on Levashov Peter Yuryevich


I, Alexey Viktorovich Nekrasov, was a senior system administrator at Transy Ltd.
in 2005, and Pyotr Levashov and I were colleagues, we were not close friends, but
we had normal working relations.
Bor one of the moments that greatly influenced our further communication.
It was just before the new year, I had problems with the deadline for the project,
which threatened a big fine for me and the company, I was not in time for the
schedule. Peter found out about it by chance and offered his help.
He took over some of the work and helped me in the evenings. For two weeks
after the end of the day, he and I finished everything together. By the way, he was
the only one in the company who volunteered to help, and he did it absolutely free
of charge.
Thanks to him, my project was delivered on time and I kept my position and
avoided penalties.
Many years have passed, and I have changed more than one position and
company, but I often remember that case.
I can characterize Levashov Peter Yuryevich as an extremely reliable and
responsive person.




            A.V. Nekrasov                              11.12.2020
    Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 15 of 18




                                     Characteristics

                               Pyotr Yuryevich Levashov



       With Petrov Levashov we studied at the Polytechnic University. We weren't close
friends, but at one point he helped our family tremendously. It was during my second year,
my sister fell ill and needed an emergency blood transfusion. We were looking for
donors. And when I asked the guys in my group if anyone could donate blood, Peter
effective   откликнулся and went to the hospital. For such seemingly insignificant
впечатление                              The way you do things makes you впечатление
                                         feel about a person. I want to wish Peter all the best




                                                                                  D Nikolaevich
                                                                                      15.12.2020
Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 16 of 18



                                                   To be submitted to the U.S. court

                   Characteristics of Levashov Pyotr Yuryevich

I, Yulia Mikhailovna Strekozova, have been a friend of the Levashov family for
many years. I have known Pyotr Levashov personally for almost 20 years. I can say
with confidence that we are bound by friendship, proven by time. For my part, I can
describe Peter as a very kind and understanding person who is always ready to help.
Over so many years there have been many events that can confirm these words. For
example, one day I was in the hospital in an emergency. Of all my friends, Peter and
his wife Maria Levashova were the first to offer their help. Together they came to
visit me almost every day, supported me, helped me. For me it was
Much appreciated!



Peter is very hospitable. I was a frequent visitor to the Levashov family's country
house. Many wonderful memories are connected with that time. We had an
interesting time: walking, rollerblading, mushroom picking, planting ornamental
plants on their property, singing karaoke in the evenings and playing different
games. By the way, Peter is an excellent shish kebab maker! It is his specialty. We
had a ritual. In the evening all the guests would gather around the table for dinner,
and Peter would cook meat on coals for everyone. It was the tastiest thing I ever ate!
I always felt welcome, and always with great pleasure
accepted the invitation to come.

One day, when we were all together at the country house, Peter got a call from a
friend of his. This friend was going through a difficult period in his life-a divorce
from his wife. And Peter invited him to visit, to talk, so that just a friend could be
distracted from his sad thoughts. Peter always knows how to be supportive and find
the right words. I really appreciate him for this quality.

Peter is an excellent husband and father. I witnessed the meeting of Peter and Mary.
It is a beautiful love story. Peter gave Maria gorgeous bouquets of flowers, made
gifts and unusual surprises. He once told me that it was love at first sight, that if he
hadn't met Maria, his life would have had no meaning. They had a beautiful
wedding! And a short time later their son Nikita was born. It was amazing to me that
Peter had no problem helping Maria with childcare             I remember him
showed him how to change his diaper properly. It wasn't hard for Peter
Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 17 of 18



stay to babysit if Mary needed to be distracted by business. He walked and played
with his son a lot. Nikita is very attached to his father. Maria shared with me that
Nikita is very much looking forward to Peter, misses him very much, and misses
everyone.

Peter has a good relationship with his mother. He's always in touch with her, helping
her
видеть двух favorites      женщин - жену Марию и его маму Galina
Alexandrovna, and his beloved son Nikita.

Peter has a great sense of humor. That's another reason I appreciate him. He's an
easy-going, fun-loving man. I guess I've never seen him in a bad mood. For any
situation, he always has a couple of great jokes. I think that's how he makes
complete strangers feel at home. Peter is a very interesting conversationalist. He's
willing to carry on any conversation. It's amazing, but it feels like he understands
any
areas. He knows a lot of things, and he never stops developing.

I really hope that Peter will return home to his family and friends soon. We are
Everyone misses him very much.

I ask you to consider all of the above when considering the case of Levashov Peter
Yurievich.

Regards,
friend of the Levashov family,
Strekozova Julia Mikhailovna
12.12.2020
  Case 3:17-cr-00083-RNC Document 148-1 Filed 07/06/21 Page 18 of 18


Characteristics of P.Y. Levashov.


      My name is Nikita Lvovich Volchek. I met Pyotr Levashov when I switched schools and
went to the 9th grade of the Governor's Physics and Mathematics Lyceum
No. 30 in St. Petersburg. For me, as a teenager, the adaptation period was not easy, I had to
"join" the team, prove myself, make friends. Petya and I quickly found a common language and
became friends.
         I can list many positive qualities of Petya, such as honesty, reliability, kindness and the
ability to support. And all these qualities he showed during 3 years of our study together. But I
would like to focus my attention on a story that characterizes Levashov Peter as a person who
cares.
      15 is a difficult age for a teenager, an age when boys are broken up into companies,
sometimes aggressive, and everyone wants to prove something, to be the coolest, strongest,
etc. There are always outsiders. In the case of our class it was Grisha Simonov. He is a smart
and gifted guy, but he is completely unable to adapt to society, and is not able to rebuff attacks
from "cool" peers with words. As such, he had no friends and kept to himself. Peter somehow
wanted to help and support him. We went to the KVN section then, and Peter suggested that
Grisha join us, saying that we just lacked a team, and that "humor helps a lot, it's like armor" (I
remember this for some reason). It was a deliberate

deed        adult         not indifferent     man,        after almos all       classmates
ignored Grisha. An act "against the tide. Peter was not afraid of the judgmental stares or being
put in the "outsider" category, he understood that he could help with his support and he did it.
This may have been a common school situation, but for a 15-year-old such a show of support
shows kindness and empathy.
     After graduation, we continued communicating with Peter, but it was not so frequent
anymore.
       In general, I can characterize Levashov as an honest, empathic and reliable person.




Regards,
Nikita Volchek.
